                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
                                                                   OPINION and ORDER
        v.
                                                                         18-cv-50-jdp
 TARGET CORPORATION-STORES,

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that she was injured at her job

at defendant Target Corporation, and that Target employees harassed and discriminated

against her based on her race and did not offer her an accommodation for light duty. She brings

claims under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act

(ADA), and Wisconsin defamation law.

       Target has filed a motion to dismiss the case. Dkt. 27. Target’s main contention is that

Nawrocki’s Title VII and ADA claims must be dismissed because Nawrocki filed this lawsuit

too late after receiving her “right to sue” letter from the United States Equal Employment

Opportunity Commission (EEOC). For both Title VII and ADA claims, a plaintiff must file her

federal lawsuit within 90 days of receiving the right-to-sue letter. 42 U.S.C. §§ 2000e-5(f)(1);

12117(a); Prince v. Stewart, 580 F.3d 571, 574 (7th Cir. 2009).

       Target says that the latest that Nawrocki could have been aware of the right-to-sue letter

was February 18, 2016, because that is the day that Nawrocki submitted the right-to-sue letter

in a lawsuit she filed against Target in the United States District Court for the Eastern District

of Wisconsin. See Dkt. 1-3 in Nawrocki v. Target Corp. Stores, No. 16-cv-198-JPS. That lawsuit
was dismissed without prejudice in May 2016, and Nawrocki later filed her lawsuit in this court

on January 23, 2018, well past the 90-day deadline to do so.

       In opposing Target’s motion, Nawrocki says that the EEOC intentionally mailed her

right-to-sue letter to the wrong address. That might explain why she filed her Eastern District

lawsuit in 2016 even though the right-to-sue letter is dated November 28, 2014. But that

doesn’t account for the long delay in filing this lawsuit even after she had received the letter.

Because Nawrocki failed to meet her 90-day deadline to file her Title VII and ADA claims in

this court, I will grant Target’s motion to dismiss those claims.

       That leaves Nawrocki’s Wisconsin-law defamation claim. Nawrocki alleges that while

she was employed at Target, fellow employees defamed her by spreading false information that

she was a drug addict and an alcoholic. Target argues that this claim should be dismissed

because it is barred by the statute of limitations, because Nawrocki failed to adequately plead

the elements of the claim, and because the Wisconsin Worker’s Compensation Act provides

the exclusive remedy for all claims arising out of a person’s employment. I need not consider

all of these arguments because Nawrocki’s claims fail to meet the statute of limitations.

       Nawrocki says that Target violated her rights during her employment, from 2004 to

2009. But she filed this lawsuit in 2018, beyond the Wisconsin statute of limitations applying

to defamation claims. At the time that the alleged defamatory remarks were made, the

applicable statute provided a two-year deadline to file a defamation claim.1 Wis. Stat. § 893.57;

see also Ladd v. Uecker, 2010 WI App 28, ¶ 9, 323 Wis. 2d 798, 780 N.W.2d 216 (defamation

claims covered by statute of limitations in § 893.57). Because Nawrocki filed her lawsuit well


1
 In 2010, the statute of limitations was later extended to three years, but that does not affect
the claims in this case.


                                                2
after the statute of limitations had run on the defamation claim, I will grant Target’s motion

to dismiss regarding this claim. The entire case will be dismissed.

       Nawrocki has filed several other documents asking that the motion to dismiss be denied,

explaining further the extent of her injuries, and asking for a worker’s compensation case to be

opened. I will not consider them further. As I have explained in previous orders, this court has

no authority to award plaintiff workers compensation benefits. And regardless the merits of

Nawrocki’s claims or the extent of her injuries, I must dismiss all of her claims because she filed

the lawsuit beyond the deadlines for doing so.



                                             ORDER

       IT IS ORDERED that defendant Target Corporation’s motion to dismiss the case,

Dkt. 27, is GRANTED. The clerk of court is directed to enter judgment for defendant and

close this case.

       Entered January 8, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                 3
